Title: To Thomas Jefferson from James Barr, Sr., 20 August 1807
From: Barr, James, Sr.
To: Jefferson, Thomas


                        
                            To his
                                 Excelancy Thomas Jefferson
                            
                            
                                    received 20 Aug. 1807
                            
                        
                        The petition & Representation of your humble Supplients Inhabitants of the County of Erie State of
                            Pennsya. with all due submission Sheweth that we being Residants upon the frontier of the United States upon Lake Erie
                            & having for a Long time past Experienced much persicution practised upon us by Judges & Lawyers &
                            men in power under them have with much Sorrow & great Wonder at Length Seen that there hath been a Long &
                            fatal plan Laid by the Enemies of our Rights & Liberties & put into practice through the medium of
                            fraudulant Speculators and having Seen that men holding faithful Elegence of Fenian Sentiment to our Republican form of Government Could not be tolerated to Remain in peace on
                            our frontiers & Still as it ware holding faith the Idea that the government was inimical to itsself which thing we
                            beleave must be inconcistant therefore being much Impressed & deeply Conserned for the General good We have
                            thought it our incumbent duty to give warning to the Chief Exicutive as we have tried Nearly Every other Source in vain to
                            inumerate the various reasons & Circomstances on paper would be perhaps tedious we therefore through much
                            difficulty (owing to our embarestments) have sent our faithful friends George Lowry & Thos. Brown Esqr. forth to
                            you So as that you may by Enquiring at them be fully Satisfyed of the matter and in your Wisdom & goodness, take the most Suitable means for the Safty of the whole &
                            peace to us and We as in duty bound Will pray
                        
                            James Barr Sinor
                            James Barr Junier
                            John Lowry
                            
                            Robert Lowry
                            
                            Androw Lowry
                            
                            Morron Lowry
                            
                            Alexr Lowry
                            
                            Wm. Lowry
                            
                            Walter Patterson
                            
                            Lesley Patterson
                            
                            Walter Storry
                            
                            Willam Willson
                            
                            Jno. Mahony
                            
                        
                    